PER CURIAM:
On November 11, 1981, Paula G. Brown was operating claimant’s 1976 Ford Pinto wagon on W.Va. Route 60, a four-lane highway in Belle, West Virginia. She was proceeding east towards Montgomery, West Virginia, when she approached a bridge. While upon the bridge, she slowed down and attempted to avoid a small pothole in the right-hand portion of the right lane of travel, but then hit a larger pothole in the center of the two eastbound lanes. As a result of striking the pothole, the claimant incurred a towing charge in the amount of $15.00, replacement costs for the tire and rim in the amount of $105.06, and costs for the repair of wiring in the vehicle in the amount of $32.03, for a total of $152.09 in damages. At the hearing it *168was determined that the vehicle was titled in the name of Jack E. Brown, the husband of Paula G. Brown. The Court thereupon amended the style of the claim to reflect the name of the owner of the vehicle.
Photographs of the pothole struck by claimant’s vehicle revealed the pothole to be of sufficient depth that the steel reinforcing rods on the bridge were exposed. U.S. Route 60 is one of the most heavily travelled highways in the State. The nature and extent of the pothole demonstrate that it must have been in existence for some appreciable time before the accident happened.
While the respondent is not an insurer of those using its highways, it does owe a duty of exercising reasonable care and diligence in the maintenance of the highways. If the respondent knows or should know of such a defect in the highway, as in this case, it must take the necessary steps within a reasonable period of time to repair the defect. Lohan v. Dept. of Highways, 11 Ct.Cl. 39 (1975).
From the record, and for the reasons herein set out, the Court makes an award of $152.09 to the claimant.
Award of $152.09.